Citation Nr: 0508403	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic right knee strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic intermittent low back strain.

3.  Entitlement to service connection for methadone 
dependence.

4.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972, and from June 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
chronic right knee strain and chronic intermittent low back 
strain, evaluated as noncompensably (zero) and 10 percent 
disabling, respectively.  The veteran filed a timely appeal 
to the initial disability ratings assigned by the RO for 
these two disabilities.

In January 2005, the veteran testified at a videoconference 
hearing at the RO before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The issues of entitlement to an increased rating for chronic 
intermittent low back strain, and entitlement to service 
connection for methadone dependence and a left hip disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal

During the January 2005 hearing, the veteran indicated that 
he wished to file claims for the following benefits:  (1) 
service connection for depression secondary to a left knee 
disorder; (2) an increased rating for a left knee disorder; 
and (3) a total rating for compensation based on individual 
unemployability due to service-connected disabilities.  As 
these three issues have not been developed or certified for 
appellate review, they are hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's right knee disability is shown to have 
degenerative changes with associated painful motion; there is 
full range of motion and no joint instability.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for chronic right knee 
strain from November 29, 2000, have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an initial compensable disability rating 
for chronic right knee strain.

The veteran seeks entitlement to a higher disability rating 
for his service-connected right knee disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
initial compensable disability rating for chronic right knee 
strain, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in December 2001 and the statement of the case (SOC) 
issued in November 2002 provided him with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in February 2004, the RO advised him of the 
enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the February 
2004 VCAA letter satisfied the notice requirements to: (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board further notes that, even though the February 2004 
VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the February 2004 letter.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board in December 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, the veteran has submitted 
numerous statements and presented testimony to VA showing why 
he believes he is entitled to an initial compensable rating 
for his chronic right knee strain.  In June 2004, the veteran 
stated that he had no further evidence to submit.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant facts have been properly 
developed with respect to the issue on appeal.  The evidence 
of record includes the veteran's service medical records, 
post-service VA and private treatment records, VA examination 
reports, including a medical assessment of the veteran's 
right knee disorder, and several personal statements made by 
the veteran in support of his claim.  In June 2004, he stated 
that he had no further evidence to submit.  The veteran 
testified at a hearing held before the undersigned in January 
2005, and a transcript of his testimony has been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4. Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

Specific rating criteria

The veteran's chronic right knee strain is evaluated as 
noncompensably disabling under Diagnostic Code 5003 
[degenerative arthritis].  This code provides that 
compensation may be awarded (1) when limitation of motion 
meets the schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2004).

Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Factual background

The veteran underwent VA examination in March 2001.  At that 
time, he stated that his right knee problems began 10 years 
earlier with the gradual onset of aching pain in the right 
knee.  He denied any trauma to the knee.  He stated that the 
pain was localized to the inner aspect of the knee and had 
gradually worsened over time.  He stated that since 
developing problems with his right knee, whenever he had to 
stand for a prolonged period of time, he had to shift his 
weight from his left knee to his right knee, which promoted 
and exacerbated his right knee discomfort.  His current 
complaint was of continuous pain in the right knee, 
approximately a 2 out of 10 in intensity, with 10 being the 
most intense.  He stated that this pain was constant and was 
unrelated to activity.  The examiner stated that range of 
motion of the right knee was "perfectly intact," and that 
"There are no other symptoms relative to the [right] knee."

Physical evaluation of the right knee revealed no sign of 
bony abnormality, and the knee was stable.  The veteran was 
able to extend his knee to zero degrees without pain and to 
flex his knee to 135 degrees without pain.  The examiner 
rendered a diagnosis of chronic right knee strain secondary 
to compensatory mechanisms.  It was noted that X-rays showed 
mild degenerative joint disease.  

In December 2001, service connection was granted for chronic 
right knee strain on a secondary basis, evaluated as 
noncompensably disabling from November 29, 2000.

In January 2005, the veteran testified at a hearing held via 
videoconference before the undersigned.  At that time, he 
stated that his primary problem was constant pain in the 
knee.  He also stated that his right knee occasionally gave 
out when he stepped off a curb wrong, perhaps 4 or 5 times 
per year.

Analysis

After applying the above criteria to the facts of this case, 
the Board concludes that a 10 percent disability rating is 
warranted for the veteran's right knee strain.  At his March 
2001 VA examination, the veteran complained of right knee 
pain.  A contemporaneous X-ray showed mild degenerative joint 
disease.  As such, a 10 percent disability rating based on 
arthritis with associated painful motion is in order.  The 
evidence demonstrates objective X-ray evidence of arthritis 
in the right knee, as well as associated painful motion, thus 
providing a basis for a rating based on painful motion under 
the provisions of 38 C.F.R. § 4.59.  In particular, 38 C.F.R. 
§ 4.59 states that painful motion with joint or periarticular 
pathology is entitled to at least the minimum compensable 
rating for the joint.  See also VAOPGCPREC 9-98, footnote 1; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service- connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  His complaints are plausible 
in light of the fact that there is objective evidence of 
degenerative changes in the right knee.

The veteran's right knee strain does not warrant a rating in 
excess of 10 percent at this time.  As noted in March 2001, 
the veteran's right knee range of motion was flexion to 135 
degrees and extension to 0 degrees with active range of 
motion.  As such, there is no basis for a rating in excess of 
10 percent under Diagnostic Codes 5260 or 5261.  In addition, 
Diagnostic Code 5257 is not for application as the examiner 
stated, in March 2001, that the veteran's right knee did not 
exhibit instability.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating, but 
nothing higher, for the veteran's right knee strain is 
warranted.  The benefit sought on appeal is accordingly 
granted to that extent.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  After reviewing the medical 
records, described above, the Board believes that the 10 
percent rating should be made effective from November 29, 
2000, the original date of service connection.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right knee 
strain results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the matter of the veteran's potential 
entitlement to an extraschedular rating.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 10 percent rating is warranted for right 
knee strain from November 29, 2000.  The benefit sought on 
appeal is granted to that extent.


ORDER

A 10 percent disability rating for right knee strain from 
November 29, 2000 is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  


REMAND

Reasons for remand

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic intermittent low back strain.

Rating criteria amendment

In reviewing the veteran's claim for an initial disability 
rating in excess of 10 percent for chronic intermittent low 
back strain secondary to a left knee disorder, the Board 
notes that effective September 26, 2003, VA revised the 
criteria for diagnosing and evaluating spine disabilities, 
including low back strain, as codified at 38 C.F.R. §§ 4.71a.  
See 61 Fed. Reg. 51,454-51,458 (2003).  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  61 Fed. Reg. 51,457.  As the RO has not yet 
had an opportunity to evaluate the veteran's chronic low back 
strain with consideration of these new criteria, a remand to 
the RO for this action is required.

3.  Entitlement to service connection for methadone 
dependence.

4.  Entitlement to service connection for a left hip 
disability.  

Statement of the Case

The Board notes that in November 2000, the veteran filed a 
claim for service connection for methadone dependence.  That 
claim was denied by the RO in a December 2001 rating 
decision, and the veteran was apprised of this determination 
via a letter from the RO in January 2002.  In a VA Form 9 
received by VA from the veteran in December 2002, he 
indicated that he believed that VA decided his case 
incorrectly because he was "addicted to methadone [sic] 
which is given to me for pain in the left shoulder."  This 
statement can be reasonably construed as a notice of 
disagreement (NOD) with the December 2001 rating decision 
regarding the veteran's entitlement to service connection for 
methadone dependence.  See 38 C.F.R. § 20.201.   In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued. 

In addition, the Board construes the veteran's January 2005 
hearing testimony regarding his left hip disability as a NOD 
with May 2004 rating decision denying entitlement to service 
connection for left hip pain.  A SOC should be issued 
regarding this claim also.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should readjudicate the issue of 
the veteran's entitlement to an initial 
disability rating in excess of 10 percent 
for chronic intermittent low back strain, 
with due consideration given to the 
revised criteria for diagnosing and 
evaluating spine disabilities which 
became effective September 26, 2003.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

2.  VBA or the AOJ should issue a SOC 
pertaining to the issues of entitlement 
to service connection for methadone 
addiction and a left hip disability.  The 
veteran and his representative should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.  If, and only if, a 
timely substantive appeal is received, 
then this matter should thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.





	                     
______________________________________________
	John Z. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


